    Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 1 of 21 PageID #:33603




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

     DONALD HAYWOOD,

                  Plaintiff,
                                                   No. 16 CV 3566
             v.
                                                   District Judge Bucklo
     WEXFORD HEALTH SOURCES, INC.,
     ET AL.,                                       Magistrate Judge McShain

                  Defendants.

                           MEMORANDUM OPINION AND ORDER

       Pending before the Court is plaintiff Donald Haywood’s motion for sanctions
against defendants Wexford Health Sources, Inc., Catherine Larry, Elizabeth
Konrad, Beth Hart, Brooke Thomas, Daidra Marano, Kelly Haag, and Kelly Renzi
(collectively Wexford). [261].1 The motion is fully briefed [273, 284], and the parties
have filed supplemental briefs at the Court’s request [295, 296]. For the following
reasons, the motion is granted.

                                     Background

       This is a state prisoner’s deliberate-indifference case under 42 U.S.C. § 1983.
In his third amended complaint, plaintiff brings multiple claims of deliberate
indifference to his serious mental illness, and one count of First Amendment
retaliation, against Wexford and other defendants affiliated with the Illinois
Department of Corrections. [207].

       At issue in plaintiff’s sanctions motion is Wexford’s production of some 272,000
pages of electronically stored information (ESI). As described in more detail below,
plaintiff sought several types of ESI relating to the treatment of his mental illness,
including out-of-cell trackers, crisis trackers, and spreadsheets showing when
plaintiff was evaluated and treated by psychiatrists and other qualified mental
health providers. It is undisputed that Wexford maintained the ESI at issue in
Microsoft Excel format. [273] 6. However, Wexford converted the Excel spreadsheets
to PDF format so that the spreadsheets–many of which contain protected health
information (PHI) for non-party inmates–could be redacted, bates stamped, sorted

1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings.
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 2 of 21 PageID #:33604




via bookmarks, and produced to plaintiff. [273] 4-5. Contending that the converted
PDF documents are not reasonably usable, plaintiff seeks an order compelling
Wexford to produce the ESI in its native format and requiring Wexford to pay the
attorney fees plaintiff’s counsel incurred dealing with this issue.

       On February 7, 2020, plaintiff served a Request for Production of Documents
on Wexford. [273-1]. Plaintiff requested that Wexford produce all documents relating
to plaintiff’s mental health, including “all documents relating to the timeliness of all
mental health treatment and evaluations provided to plaintiff, including all mental
health databases” and “all correspondence relating to alleged rule violations,
disciplinary violations, or diagnosis and treatment of plaintiff’s mental illness,
including without limitation letters to and from plaintiff, emails, text messages, and
all other electronically stored information.” [Id.] 4, at ¶¶ 15-16. Plaintiff’s request did
not specify the form or forms in which the ESI was to be produced. See [id.] 1-4. The
parties’ briefs state, moreover, that no meet-and-confer sessions took place regarding
ESI discovery, the search terms and custodians to be used, or the parameters of
Wexford’s ESI review and production. [261] 2; [273] 3-4. Nor, finally, is there an order
governing ESI discovery on the docket in this case. Accordingly, Wexford “conducted
a search of all Wexford databases with search terms “Donald Haywood” and “R47947
(Plaintiff’s inmate number)” and “produced the files with Plaintiff’s name.” [273] 6.

       Wexford made its first ESI production on October 9, 2020, producing roughly
15,000 pages of documents in PDF format. [273] 4; [284] 2-3. Although Civil Rule
34(b) obligated Wexford, as the party responding to a request for ESI, to “state the
form or forms it intends to use” in its production, Fed. R. Civ. P. 34(b)(2)(D), Wexford
did not include such a statement in its response. [294] 1-4.

      On October 21, 2020, plaintiff’s counsel emailed Wexford’s counsel about issues
with the ESI production. [284-1]. Plaintiff objected to Wexford’s production of the ESI
in converted PDF format, alleging that “the rules require that the documents be
provided in [ ] native format” and asserting that counsel were aware from their work
in another case involving Wexford that “the native format is Excel.” [Id.] 2. Plaintiff
also maintained that “[t]he pdf’s you provided are not usable and have nothing like
the functionality of an Excel Spreadsheet.” [Id.]. Counsel requested that the
spreadsheets be produced in their native format. [Id.].

       Plaintiff’s counsel sent Wexford a second email on November 9, 2020,
reiterating their concerns about the ESI production and responding to Wexford’s cited
reasons for converting the ESI from Excel to PDF. [284-2]. As for Wexford’s asserted
need to convert the spreadsheets to PDF so that the ESI could be redacted, plaintiff
contended that there was “no reason to redact anything” because “[t]he protective
order” entered by the District Judge “does not allow you to unilaterally redact
anything.” [Id.] 2. Plaintiff also stated that his attorneys “represent[ ] all of the
people” in IDOC custody “currently receiving mental health care” and “medical care”


                                            2
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 3 of 21 PageID #:33605




in two pending class actions, Rasho v. Jeffreys and the Lippert case, such that counsel
would be entitled to receive in those cases the non-party PHI contained in the
spreadsheets counsel was seeking in this case. [Id.]. Regarding Wexford’s “method of
redaction,” plaintiff’s counsel objected that it had “made the production unusable”
because certain “diagonal columns across the top [of the spreadsheets] are not legible”
and were “cut off”; had the documents been “produced in excel,” counsel explained, “it
would be easy to click into the cell to see what it says.” [Id.]. Finally, plaintiff’s counsel
suggested that, if redaction had been both permissible and necessary, Wexford should
have “cut and paste[ed] those rows which related to Mr. Haywood and the headers,
and add[ed] them to a new spreadsheet,” which “would have retained the full
legibility and functionality of spreadsheets[.]” [Id.].

       On December 2, 2020, plaintiff sent his first letter to Wexford requesting a
Local Rule 37.2 conference. As relevant to the pending motion, the letter outlined
three areas of concern.

       First, plaintiff argued that Wexford’s ESI production entailed the
“[v]oluminous production of non-responsive, irrelevant documents.” [261-1] 3.
According to plaintiff, the production–which at this point ran to about 64,000 pages–
was not “indexed or labeled in any way that makes it identifiable or useful, and is not
designated as to which request each document is supposed to be responsive to, as
required by Rule 34.” [Id.]. As examples, plaintiff observed that (1) the titles of the
bookmarks used to organize the PDFs into binders–such as “6B22076E,”
“Authorizations4,” and “Book1”–were indecipherable; (2) one binder of PDF
documents contained only a list of prisoners who had received care at Menard
Correctional Center, “a facility Mr. Haywood has never been at”; (3) “hundreds of
pages” were “blank or contain[ed] empty spreadsheets”; (4) “hundreds of pages of
records” appeared “to not only not pertain to Mr. Haywood, but to be for prisoners
from other states.” [Id.] 3-4. Plaintiff explained that “[t]his is a non-exhaustive list
with examples of the types of information that is non-responsive, indecipherable, and
irrelevant that we have discovered thus far.” [Id.] 5.

       Second, plaintiff contended that Wexford had not complied with Fed. R. Civ. P
34 because the ESI was not produced in either its native form or a reasonably usable
form. [261-1] 5-6. The letter included a screenshot of one PDF purporting to be the
“full out of cell time and crisis tracking for Mr. Haywood.” [Id.] 6. Plaintiff pointed
out that the “column and row labels are indecipherable because they are hidden”–i.e.,
words in the columns and rows were cut off and no longer visible. [Id.]. Plaintiff also
stated that, “if these documents were produced in the original Excel format, it would
be easy for us to devise a formula to automatically calculate how many hours each
week Mr. Haywood was offered, and in fact received, out of cell time, as well as how
often he received mental health treatment.” [Id.]. But due to the conversion to PDF
format, counsel explained, this was “not possible.” [Id.].



                                              3
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 4 of 21 PageID #:33606




     Third, plaintiff reiterated his concerns that Wexford had improperly and
unnecessarily redacted a large volume of material in the ESI production. [261-1] 6.

       The parties participated in telephone conferences about these disputes on
December 9, December 17, and December 21, 2020. [261-3, 261-4]. As a result of the
conferences, Wexford agreed to “provide an index of items already produced” as well
as a “supplemental written response to [plaintiff’s] requests for production that
identified which binders” it believed were “responsive to each of [plaintiff’s] requests.”
[261-2] 2; [261-3] 2. As for the production of ESI in its native format, Wexford would
not “agree that any such documents are covered by the confidentiality order” entered
by the Court, nor would Wexford agree to an “addendum to the confidentiality order
that would provide additional protection to any documents produced in native, excel
format.” [261-2] 2; [261-3] 2. Rather, Wexford “explained that the production was
made in PDF format to protect confidential information and ensure that the materials
were appropriately marked Confidential and Bates stamped.” [273] 5. Wexford also
cited its “obligation to protect the HIPAA protections afforded to all inmates other
than Donald Haywood” whose information was also included in the spreadsheets.
[Id.].

       An impasse was declared following the conference on December 21, 2020, and
plaintiff filed his motion for sanctions on February 8, 2021. The motion seeks two
forms of relief. First, plaintiff seeks an order requiring Wexford to pay $63,550 in
attorneys’ fees to compensate counsel for “the 102 hours spent reviewing voluminous
and non-responsive documents, attempting to resolve the issues, and finally bring the
issues to the court[.]” [261] 2, 11. Second, plaintiff asks that Wexford be ordered to
produce “responsive documents in native format (excel).” [Id.] 11.

                                   Legal Standard

       Plaintiff’s sanctions motion was filed under Fed. R. Civ. P. 37, but the motion
did not invoke a specific section or subsection of that Rule. Instead, the motion asks
generally that the Court “enter an order sanctioning the Wexford defendants for
discovery abuse, and ordering them to pay plaintiffs’ counsel [sic] reasonable attorney
fees to compensate them for the time wasted as a result of defendants’ actions, and
produce documents in compliance with Rule 34.” [261] 1. The Court therefore directed
plaintiff to file a supplemental brief “specifying the provision(s) of Rule 37 under
which the sanctions request is being brought” and gave Wexford an opportunity to
respond. [293].

       In the supplemental brief, plaintiff states that his sanctions request is based
on Rule 37(a), which permits a party “to move to compel a response to its requests
when an opposing party has failed to respond, and to recover reasonable fees incurred
to bring such a motion.” [295] 1. Plaintiff also relies on Rule 37(d) [295] 2-3, which
permits a court to impose sanctions if “a party, after being properly served with . . . a


                                            4
    Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 5 of 21 PageID #:33607




request for inspection under Rule 34, fails to serve its answers, objections, or written
response.” Fed. R. Civ. P. 37(d)(1)(A)(ii). Plaintiff contends that Wexford’s ESI
production is either non-responsive or evasive, given the volume of the ESI produced
and Wexford’s alleged failure “to respond individually to each request identifying the
documents being produced in response.” [Id.] 1.2 Wexford responds that sanctions are
not warranted under Rule 37 primarily because the dispute over its ESI production
was a non-sanctionable “reasonable discovery dispute.” [296] 1-2.

       The Court concludes that plaintiff’s motion should be construed under Rule
37(a)(3)(B)(iv) as a motion to compel the production of ESI in its native form. The
motion, which contends that the spreadsheets are not reasonably usable in PDF
format, requests an order compelling Wexford to produce ESI in compliance with Rule
34, and Rule 34 requires that ESI be produced “in a form or forms in which it is
ordinarily maintained or in a reasonably usable form or forms[.]” Fed. R. Civ. P.
34(b)(2)(E)(ii). The motion is therefore properly considered as making the contention
that Wexford “fail[ed] to produce documents . . . as requested under Rule 34.” Fed. R.
Civ. P. 37(a). The Court further concludes that the request for sanctions–here,
attorneys’ fees–should be evaluated under Rule 37(a)(5)(A), which provides that, if a
motion to compel is granted, the court must award the movant its reasonable
expenses incurred in making the motion unless the non-movant’s conduct was
substantially justified. See Fed. R. Civ. P. 37(a)(5)(A)(ii). For these reasons, the Court
will consider whether Wexford should be ordered to produce the ESI in native form
under Rule 37(a)(3)(B)(iv) and, if so, whether plaintiff is entitled to attorney fees
under Rule 37(a)(5)(A)(ii).

                                         Discussion

                                    A. ESI Production

       Civil Rule 34 provides that a party may serve a request to produce “any
designated documents or electronically stored information . . . stored in any medium
from which information can be obtained either directly, or, if necessary, after
translation by the responding party into a reasonably usable form[.]” Fed. R. Civ. P.
34(a)(1)(A). The request for ESI “must describe with reasonable particularity each
item or category of items to be inspected,” and it “may specify the form or forms in

2 Plaintiff contends that sanctions are also warranted under Rule 26(g) because Wexford’s
ESI production was done to harass plaintiff, to needlessly increase the costs of litigation, and
to cause unnecessary delay. [295] 3-4. The Court concludes that plaintiff forfeited this
argument by failing to raise it in his original sanctions motion. Lukis v. Whitepages Inc., 19
C 4871, 2020 WL 6287369, at *8 (N.D. Ill. Oct. 27, 2020) (“a district court is entitled to find
that an argument raised for the first time in a reply brief is forfeited, and that is doubly true
of an argument raised for the first time in a supplemental brief filed by a party that has
already filed a reply brief”) (internal quotation marks and citation omitted).


                                               5
    Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 6 of 21 PageID #:33608




which electronically stored information is to be produced.” Fed. R. Civ. P. 34(b)(1)(A),
(C). The party responding to a request for ESI “may state an objection to a requested
form for producing electronically stored information.” Fed. R. Civ. P. 34(b)(2)(D). “If
the responding party objects to a requested form–or if no form was specified in the
request–the party must state the form or forms it intends to use.” Id. When a request
“does not specify a form for producing electronically stored information, a party must
produce it in a form or forms in which it is ordinarily maintained or in a reasonably
usable form or forms[.]” Fed. R. Civ. P. 34(b)(2)(E)(ii).

                                 1. Parties’ Arguments

        Plaintiff argues that Wexford should be compelled to produce the ESI at issue
in its native Excel format. Plaintiff contends that Wexford had no basis to convert the
spreadsheets to PDF for redaction purposes because the parties’ protective order,
which applies to medical and mental health information of any person, forbids the
use of any information covered by the order for purposes other than this litigation
and requires the destruction of anything produced under the order at the end of the
litigation. [284] 5; see [245-1] 1-2, 9. Alternatively, if Wexford did not believe that the
protective order was sufficient, plaintiff maintains Wexford should have “suggested
an order that did sufficiently protect the information as part of a good faith effort to
resolve these issues,” but it did not do so. [284] 6. Finally, plaintiff notes that the
spreadsheets could have been “password protected, to further guard against
unauthorized access[.]” [261] 10.3

       Plaintiff also argues that the ESI produced in PDF form is not reasonably
usable. [261] 9. In support, plaintiff observes that the production “is replete with
documents in which the columns are too narrow, making their contents illegible, or
the sheets are split across pages, making them difficult, if not impossible, to read.”
[284] 3. Had the documents been produced in their native format, plaintiff contends,
“the content of the cells would be readable, the data could be sorted, and counsel could
devise formulas to calculate various totals (e.g., how many hours of out of cell time
Mr. Haywood actually received during the year he spent in F House as punishment
for making an unauthorized phone call.).” [261] 9.

       Wexford responds that it properly converted the Excel spreadsheets to PDF in
order to redact them. [273] 6-7. This is so, Wexford insists, because HIPAA forbade it
to disclose to plaintiff the PHI for “thousands of” non-party inmates that is contained
in the spreadsheets. [Id.] 9-10. In support, Wexford cites 45 C.F.R. §
164.512(e)(1)(ii)(A), which permits disclosure of health information only when a
“covered entity” like Wexford “receives satisfactory assurance . . . from the party

3Plaintiff also asserts that it would have been permissible for Wexford to share the non-party
PHI with his counsel because counsel, who represents all IDOC inmates who received mental
health or medical care in two class actions, would be entitled to receive that information in
those cases. Given the Court’s ruling below, the Court does not reach this issue.

                                              6
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 7 of 21 PageID #:33609




seeking the information that reasonable efforts have been made by such party to
ensure that the individual who is the subject of the protected health information that
has been requested has been given notice of the request[.]” Because plaintiff did not
notify the non-party inmates of the request to disclose their protected health
information, Wexford contends that it could not produce the ESI in an unredacted
form without violating HIPAA. [Id.] 9-11. Wexford also argues that disclosure on the
non-party PHI was barred Illinois’s Mental Health and Developmental Disabilities
Confidentiality Act, 740 ILCS 110/1, et seq. (the Confidentiality Act). See [273] 10.

       Wexford insists that its production of the ESI in PDF form was permissible
under Rule 34 because the ESI is reasonably usable in that format. [273] 13-14.
Wexford emphasizes that the PDF documents have been sorted into individually-
labeled “binders” (essentially a collection of PDF documents in a single PDF file) that
are fully searchable using a keyboard’s “control+F” function. Wexford adds that, at
plaintiff’s request, it served a supplemental response to plaintiff’s request for ESI
that “identif[ied] which Bates range” of PDF documents were responsive to each of
plaintiff’s production requests. [Id.] 5; see [261-5]. Finally, Wexford maintains that
plaintiff’s contention that the Excel spreadsheets would make it “easier to calculate
out of-cell time offered on out-of-cell trackers” is not a “compelling argument” for
producing the ESI in native format. [273] 14.

                       2. Neither HIPAA Nor Illinois Law
                      Required Wexford to Redact the ESI

       The Court concludes that neither HIPAA nor the Confidentiality Act justifies
Wexford’s decision to convert the ESI from its native Excel format to PDF format so
that the ESI could be redacted.

       First, Wexford is correct that § 164.512(e)(1)(ii)(A) would permit disclosure of
PHI if plaintiff had provided reasonable assurances that he had notified the non-
party inmates of the potential disclosure of their PHI. But Wexford ignores
§ 164.512(e)(1)(ii)(B), which alternatively permits disclosure of PHI–even in the
absence of notice to the affected person or persons–as long as the “covered entity
receives satisfactory assurance . . . from the party seeking the information that
reasonable efforts have been made by such party to secure a qualified protective order
that meets the requirements of paragraph (e)(1)(v) of this section.” 45 C.F.R.
§ 164.512(e)(1)(ii)(B). see Dinerstein v. Google, LLC, 484 F. Supp. 3d 561, 581 (N.D.
Ill. 2020) (recognizing that § 164.512(e)(1)(ii)(B) permits disclosure of PHI without
written authorization from affected party). Paragraph (e)(1)(v), in turn, defines a
qualified protective order as a court order that “[p]rohibits the parties from using or
disclosing the protected health information for any purpose other than the litigation
or proceeding for which such information was requested” and “[r]equires the return
to the covered entity or destruction of the protected health information (including all
copies made) at the end of the litigation or proceeding.” 45 C.F.R. § 164.512(e)(1)(v).


                                          7
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 8 of 21 PageID #:33610




       The protective order in this case meets these requirements. That order states
that “medical or mental health information concerning any individual” shall be
deemed confidential. [245-1] 1-2 (emphasis added). It goes on to state that any
confidential information produced under the order “shall not be used . . . for any
purpose whatsoever other than in this litigation,” [id.] 3, and it requires that all
confidential information “be returned to the producing party” or destroyed “to the
extent practicable in lieu of return[.]” [Id.] 9. Controlling case law from the Seventh
Circuit, and many decisions from the Northern District of Illinois and district courts
across the country, establish that this protective order permitted Wexford to disclose
the spreadsheets containing non-party inmates’ PHI without violating HIPAA.

       For example, in Northwestern Memorial Hospital v. Ashcroft, a district court
in New York had entered an order authorizing, but not directing, a hospital to disclose
medical records of non-party patients to the federal government in connection with
the government’s efforts to defend a statute against a constitutional challenge. 362
F.3d 923, 925 (7th Cir. 2004). After the government served a subpoena for the records,
a district judge in the Northern District of Illinois quashed the subpoena as violating
HIPAA. Id. at 924. Reversing the order quashing the subpoena, the Seventh Circuit
explained that the government did not need a court order from the district court in
New York to obtain the records “because it had obtained a protective order, thus
qualifying under the alternative procedure for disclosure of medical records” set forth
in §§ 164.512(e)(1)(ii)(B) and (v). Id.

       Cases from the Northern District of Illinois are to the same effect. In Williams
v. Blagojevich, plaintiffs served subpoenas on privately owned, non-party institutions
that treated mental disease seeking “access to residents’ records and/or the
opportunity to interview randomly selected residents.” No. 05 C 4673, 2008 WL
68680, at *1 (N.D. Ill. Jan. 2, 2008). The institutions moved to quash the subpoenas,
citing “the issue of privacy concerns regarding the experts examining medical records
of the residents without first obtaining the consent of the residents.” Id., at *2. The
district court found that the protective orders in place, which “require[ed] that
plaintiffs’ experts and others involved in this litigation keep the medical information
confidential,” “compl[ied] with requirements of [HIPAA] that allow disclosure of the
medical records for litigation purposes without requiring the specific consent of the
individual patient.” Id. For that reason, the district court held, “[n]one of the
subpoenas will be quashed based on there being a necessity to obtain the consent of
any [ ] resident before plaintiffs’ experts or counsel can see any of the medical
records[.]” Id. Similarly, in Bailey v. City of Chicago, the plaintiff sought to take a
Rule 30(b)(6) deposition that would require the deponent to testify about the PHI of
non-party inmates at the Cook County Jail. 08 C 4441, 2010 WL 11595680, at *2
(N.D. Ill. Oct. 12, 2010). The district court denied the defense’s motion to strike this
part of the Rule 30(b)(6) notice, holding that entry of a HIPAA-qualified protective



                                           8
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 9 of 21 PageID #:33611




order would permit the deponent to testify about “specific non-parties’ PHI.” Id., at
*5.

       Finally, many other district court decisions have reached the same conclusion.
See, e.g., Stewart v. Neil, No. 1:16-cv-1056, 2021 WL 1192741, at *8-9 (S.D. Ohio Mar.
30, 2021) (HIPAA-qualified protective order permitted defendants to disclose
identities of non-party inmates in jail’s “medical pod” at same time as plaintiff);
Andrews v. Sangamon Cnty., Ill., No. 18-cv-1100, 2018 WL 6523186, at *1 (C.D. Ill.
Dec. 11, 2018) (defendant could disclose identities of jail inmates who were in custody
with plaintiff in response to discovery request because “a HIPAA qualified protective
order is in place”); Allen-Pieroni v. SW Corr., LLC, No. 3:13-cv-4089-M, 2016 WL
1750325 (N.D. Tex. May 2, 2016) (“Plaintiffs’ request for the personally identifiable
information on these records [medical information contained in grievances filed by
jail inmates] is necessary, appropriate, and proportional to the needs of the case
provided that an appropriate confidentiality-related protective order is in place”)
(citing 45 C.F.R. § 164.512(e)); Allen v. Woodford, No. CV-F-05-1104 OWW LJO, 2007
WL 309485, at *5 (E.D. Cal. Jan. 30, 2007) (protective order that complied with
§ 164.512(e)(v) permitted disclosure of “the third parties’ medical records” to
plaintiff).

       Second, because this is a federal-question case, Illinois privilege law–including
the Confidentiality Act–does not apply. See Northwestern Mem. Hosp., 362 F.3d at
925 (rejecting district court’s conclusion that Confidentiality Act, which court thought
set “more stringent” standard than HIPAA, barred disclosure of medical records
because “the Illinois privilege does not govern in federal-question suits”); Beard v.
City of Chi., No. 03 C 3527, 2005 WL 66074, at *6 (N.D. Ill. Jan. 10, 2005) (holding
that the Confidentiality Act “has no applicability in this federal-question case”).

       For these reasons, the Court finds that Wexford’s claimed need to comply with
HIPAA and the Confidentiality Act provided no basis to convert the ESI to PDF
format so that it could be redacted. The HIPAA-qualified protective order permits
disclosure to plaintiffs. Moreover, to the extent that Wexford wanted or needed
additional protection–Wexford does not identify any specific deficiency in the existing
protective order–the onus was on it to propose or develop one, or respond to the draft
order that plaintiffs submitted, but Wexford refused to do so.

    3. The Excel Spreadsheets Are Not Reasonably Usable in PDF Form

        Rule 34(b) does not define what constitutes a “reasonably usable” form of ESI,
and the parties have not cited any controlling case law that illuminates the standard.
The Court therefore turns to the Advisory Committee’s Note to the 2006 Amendment
to Rule 34(b). The note emphasizes that, while there is no obligation to produce ESI
in its native form, “the option to produce in a reasonably usable form does not mean
that a responding party is free to convert electronically stored information from the


                                           9
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 10 of 21 PageID #:33612




form in which it is ordinarily maintained to a different form that makes it more
difficult or burdensome for the requesting party to use the information efficiently in
the litigation.” Fed. R. Civ. P. 34(b) Advisory Committee’s Note on 2006 Amendment.
“If the responding party ordinarily maintains the information it is producing in a way
that makes it searchable by electronic means, the information should not be produced
in a form that removes or significantly degrades this feature.” Id.

       The Court concludes that the spreadsheets produced in PDF form are not
reasonably usable. First, the Court has reviewed a screenshot of one page of a PDF
version of the spreadsheets at issue [261-1] 6, which plaintiff states is representative
of the problems with Wexford’s production as a whole. [261] 8. This page includes
fifteen columns of information relating to “the full out of cell time and crisis tracking”
that plaintiff received. [261-1] 6. However, it is impossible to read any of the column
headers in their entirety because at least some of the words have been cutoff where
the headers meet the spreadsheet’s rows. [Id.]. It is also apparent that the
spreadsheet includes at least a sixteenth column of information, but the entirety of
this column–save for a tiny triangle that contains no text–has been cut off. [Id.].
Besides the missing or unreadable information, the conversion to PDF production
resulted in the production of hundreds of pages of empty spreadsheets and hundreds
of pages that repeat the same entries on different pages. [261-1] 4; see [261-4, 261-6,
261-7].

       Second, converting the spreadsheets from Excel to PDF eliminated plaintiff’s
ability to sort and organize the data contained within the spreadsheet. See Jannx
Med. Sys., Inc. v. Methodist Hosps., Inc., Cause No. 2:08-CV-286-PRC, 2010 WL
4789275, at *4 (N.D. Ind. Nov. 17, 2010) (holding that production of ESI in non-native
PDF format was not reasonably usable because PDF format did not “maintain[ ] for
[d]efendants the ability to search the information electronically” and ordering
plaintiff to “produce responsive information in an electronic database format that
allows the information to be reasonably usable, i.e., fully searchable and manipulable,
with the connections between data fields intact”); cf. Ford Motor Co. v. Edgewood
Properties, Inc., 257 F.R.D. 418, 424–25 (D.N.J. 2009) (production of ESI “should be
made in the form or forms in which the information is ordinarily maintained or in a
reasonably usable form, taking into account the need to produce reasonably accessible
metadata that will enable the receiving party to have the same ability to access,
search, and display the information as the producing party”) (internal quotation
marks omitted).

      As one example (communicated to Wexford during the Rule 37.2 meet-and-
confer process), plaintiff noted that having the spreadsheets in Excel format would
enable them to “automatically calculate how many hours each week Mr. Haywood
was offered, and in fact received, out of cell time, as well as how often he received
mental health treatment.” [261-1] 6. Wexford dismisses this as a “vague[ ]” and not
particularly “compelling argument” for providing the spreadsheets in native format,


                                           10
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 11 of 21 PageID #:33613




but the Court strongly disagrees. Excel spreadsheets do not exist simply to collect
and store data. “One of the unique strengths of Excel software is the ability to
implement calculations and formulae that are not evident in a PDF version, so merely
a PDF imprint of the surface information is not sufficient.” Green v. Monarch Recovery
Mgmt., Inc., No. 1:13-cv-418-SEB-MJD, 2014 WL 1631825, at *3 (S.D. Ind. Apr. 24,
2014). In Green, the defendant maintained an Excel spreadsheet with detailed
information about plaintiff’s credit history, and plaintiff sought this document to
bolster her claims under the Fair Debt Collection Practices Act. Before producing it
to plaintiff, however, defendant converted the spreadsheet to a PDF document that
was “over one thousand pages in length” and redacted more than 99.9% of the PDF.
Id., at *2-3. Plaintiff moved to compel defendant to produce an unredacted version of
the spreadsheet in Excel format “so the Plaintiff can assess exactly how the [credit
history] data was mixed.” Id., at *3. Based largely on the utility of an Excel version
of the spreadsheet, the court granted the motion. As the court explained, “a printed
or PDF version of a large Excel spreadsheet is often useless from an evidentiary
standpoint.” Id. The court elaborated:

       A standard printer in the United States is configured for Letter-sized
       paper, typically producing a printout as wide as 8.5 inches, or 11 inches
       if the document is printed on the “landscape” setting. Meanwhile, the
       rows and columns of an Excel spreadsheet often extend far beyond the
       limits of Letter-sized paper, especially when the spreadsheet contains
       the personal and financial information of thousands of people, as does
       the spreadsheet at issue in this matter. A traditional printout of such a
       large Excel spreadsheet would span thousands of pages, a grid multiple
       pages wide by multiple pages long, and to read the entirety of one row
       or one column would require the reader to scan through hundreds of
       pages at a time, which pages may not even be printed consecutively.
       Such a printout would simply not be reasonably manageable as
       compared to the native format of the spreadsheet.

Id., at *2 n.2.

       The concerns that animated the decision in Green have materialized here. By
producing the spreadsheets in PDF form, Wexford deprived plaintiff of the ability to
use the Excel spreadsheets efficiently while increasing the burden on plaintiff to sort
more than 270,000 pages of information, most of which is either redacted or difficult
or impossible to read. In the Court’s view, therefore, converting the Excel
spreadsheets to PDF format significantly degraded the functionality of the ESI. See
Fed. R. Civ. P. 34(b) Advisory Committee’s Note on 2006 Amendment (“If the
responding party maintains the information it is producing in a way that makes it
searchable by electronic means, the information should not be produced in a form that
removes or significantly degrades this feature.”) (emphasis added); see also Factory
Direct Tires, Inc. v. Cooper Tire & Rubber Co., Case No. 3:11cv255/RV/EMT, 2013 WL


                                          11
    Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 12 of 21 PageID #:33614




12096531, at *5-6 (N.D. Fla. Apr. 16, 2013) (imposing sanctions under Rule 37(a)(5)
on party that “elected to produce the information . . . in a PDF format even though it
possessed the information in an Excel format” because the conversion “degraded their
[i.e., the documents’] searchability”) (emphasis in original); Rambus, Inc. v. Hynix
Semiconductor Inc., Case No. C 05-334 RMW, 2007 WL 9653194, at *5 (N.D. Cal.
Sept. 25, 2007) (party’s production of ESI was not reasonably usable where “[t]he
format of the information produce by Samsung is different than the manner in which
it is ordinarily maintained by Samsung. The format in which Samsung has produced
the schematics makes it more difficult and burdensome for Rambus to use the
information.”).

       The Court is not persuaded by Wexford’s argument that the PDF versions of
the spreadsheets are reasonably usable simply because they can be searched using
the “ctrl+F” function and are organized into individual binders. As just explained, the
converted spreadsheets do not retain one of the unique features of Excel software that
has an obvious relevance to their use in litigation: “the ability to implement
calculations and formulae that are not evident in a PDF version[.]” Green, 2014 WL
1631825, at *3. Nor is Wexford’s argument responsive to plaintiff’s contention that
large portions of the spreadsheets are difficult or impossible to read in converted PDF
format. Finally, although Wexford produced a supplemental response to the RFPs
linking the binders to plaintiff’s specific requests, this does not make the production
reasonably usable given the deficiencies inherent in Wexford’s production of the
spreadsheets in converted PDF format.

      For these reasons, the Court finds that Wexford failed to produce the ESI in a
reasonably usable format as required by Rule 34. The Court therefore orders that
Wexford produce the spreadsheets at issue in their native Excel format within ten
days of the date of this order.

                                    B. Attorney Fees

      Rule 37(a)(5) provides that if a motion to compel “is granted–or if the requested
discovery is provided after the motion was filed–the court must, after giving an
opportunity to be heard, require the party or deponent whose conduct necessitated
the motion, the party or attorney advising that conduct, or both to pay the movant’s
reasonable expenses incurred in making the motion, including attorney’s fees.” Fed.
R. Civ. P. 37(a)(5). But a court may not award fees “if the opposing party’s
nondisclosure, response, or objection was substantially justified” or “other
circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(A)(ii), (iii).
“The test for substantial justification for this purpose is whether there is a genuine
dispute.” Forth v. Walgreen Co., No. 17 C 2246, 2019 WL 10255628, at *7 (N.D. Ill.
July 10, 2019).4 “The burden is on the losing party to avoid assessment of expenses

4For purposes of this decision, the Court accepts the holding in Cage v. Harper, Case No. 17-
cv-7621, 2020 WL 1248685 (N.D. Ill. Mar. 16, 2020), that a magistrate judge has authority to

                                             12
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 13 of 21 PageID #:33615




and fees, rather than on the winning party to obtain such an award.” Torres v. Nation
One Landscaping, Inc., Case No. 1:12-cv-9723, 2017 WL 5296023, at *2 (N.D. Ill.
Nov. 13, 2017) (internal quotation marks omitted).

                             1. Substantial Justification

       The Court concludes that Wexford’s position was not substantially justified.

       First, “the Advisory Committee Note on the 2006 Amendments clarifies that a
responding party is obligated to specify in advance of production the form in which
the requested information will be produced.” Scotts Co. LLC v. Liberty Mut. Ins. Co.,
2:06-CV-899, 2007 WL 1723509, at *4 (S.D. Ohio June 12, 2007); see also Factory
Direct Tires, 2013 WL 12096531, at *5 (emphasizing importance of advance notice of
form that ESI production will take); MC Asset Recovery, LLC v. Castex Energy, Inc.,
4:07-CV-076-Y, 2012 WL 12919263, at *6 (N.D. Tex. April 26, 2012) (“Rule 34 rests
the ultimate burden of specifying the format of the ESI production on the party
producing the documents. Because Plaintiff did not specify the form or forms in which
the ESI was to be produced in its Requests for Production, the Defendants should
have, pursuant to Rule 34(b)(2)(D), stated the form or forms that it intended to use
in its responses to Plaintiff's requests.”). The Court accordingly finds that the
principal cause of this discovery dispute was Wexford’s failure to comply with Rule
34(b)(2)(D), which required it to specify the form in which it intended to produce the
ESI. Had Wexford notified plaintiff of its intent to produce the spreadsheets in PDF
form, it is reasonable to infer–based on counsel’s experience in other litigation with
Wexford as well as plaintiff’s communications with Wexford shortly after the initial
PDF production–that plaintiff would have objected and asked for the ESI in native
Excel format. Moreover, Wexford continued to produce documents in PDF format
despite knowing of plaintiff’s objection. And while the Court recognizes that plaintiff’s
RFPs did not specify the form in which he wanted Wexford to produce the ESI, the
Rules did not obligate plaintiff to do so–though they did obligate Wexford to notify
plaintiff of the form that its ESI production would take.

       Second, binding case law from the Seventh Circuit as well as a host of
persuasive authority from courts in this District and across the country holds that
non-party PHI may be disclosed consistent with HIPAA when a qualified protective
order, like the one entered by the District Judge in this case, is in place. In contrast,
Wexford cited no case to support its position that HIPAA barred disclosure of the
nonparties’ PHI despite the existence of a qualified protective order. Wexford’s
principal basis for withholding the Excel spreadsheets and converting them to PDF
format thus has no basis in law and does not amount to a genuine dispute for Rule
37 purposes.



award fees and costs to a party that files a successful motion to compel under Rule 37.

                                             13
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 14 of 21 PageID #:33616




       Third, there is no genuine dispute that the spreadsheets in PDF form are not
reasonably usable for purposes of Rule 34(b)(2)(E)(ii). Wexford’s opposition brief does
not meaningfully address the two primary effects of its decision to convert the
spreadsheets from Excel to PDF format: it significantly degraded the usability and
functionality of the ESI, see Green, 2014 WL 1631825, at *4 (“[o]ne of the unique
strengths of Excel software is the ability to implement calculations and formulae that
are not evident in a PDF version, so merely a PDF imprint of the surface information
is not sufficient and large portions of the spreadsheet in PDF are unreadable”), and
large portions of the spreadsheet are not readable.

       The Court therefore finds no substantial justification for Wexford’s position.

                                    2. Hourly Rate

      “In order to arrive at the amount to be awarded as reasonable fees, this court
must determine the reasonable hourly rate to be applied and the number of hours
reasonably expended, and then multiply the two figures.” Golden v. City of Chi., No.
13 CV 1477, 2015 WL 12839131, at *2 (N.D. Ill. Aug. 27, 2015). This calculation,
known as the lodestar rate, “yields a presumptively reasonable fee,” but “the court
may nevertheless adjust the fee based on factors not included in the computation.”
Montanez v. Simon, 755 F.3d 547, 553 (7th Cir. 2014) (internal citation omitted).

       “A reasonable hourly rate is based on the local market rate for the attorney’s
services.” Montanez, 755 F.3d at 553. “The best evidence of the market rate is the
amount the attorney actually bills for similar work, but if that rate can’t be
determined, then the district court may rely on evidence of rates charged by similarly
experienced attorneys in the community and evidence of rates set for the attorney in
similar cases.” Id. “The party seeking a fee award bears the burden of establishing
the market rate for the work; if the lawyers fail to carry that burden, the district court
can independently determine the appropriate rate.” Id.

     Plaintiff requests the following rates for the attorneys and paralegals who
worked on this case:

   •   Alan Mills – Admitted to practice since 1981 and Executive Director of the
       Uptown People’s Law: $924/hour
   •   Nicole Schult – Admitted to practice since in 2011 and Legal Director for the
       Uptown People’s Law Center: $672/hour
   •   Bridget Geraghty – Admitted to practice since 2012 and staff attorney at the
       Uptown People’s Law Center: $672/hour
   •   Sarah Blair – Admitted to practice since 2019 and staff attorney at the Uptown
       People’s Law Center: $378/hour.
   •   Lauren Morrisey, Melissa Pena, and Musa Bouderdaben – paralegals with
       bachelor’s degrees: $206/hour.


                                           14
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 15 of 21 PageID #:33617




       The requested fees are based solely on the Laffey Matrix, which is “a chart of
hourly rates for attorneys and paralegals in the Washington, D.C. area that was
prepared by the United States Attorney's Office for the District of Columbia to be
used in fee-shifting cases.” Pickett v. Sheridan Health Care Ctr., 664 F.3d 632, 649
(7th Cir. 2011); see [261-9] 2-4. Wexford responds that plaintiff has not demonstrated
that the Laffey Matrix “bears any resemblance to market rates in Chicago for the
same services.” [273] 23. Wexford contends that “‘the best evidence of the market
value of legal services is what people will pay for it’” and observes that plaintiff has
not offered “proof of what attorneys in Chicago at the same level in the same field
would actually be paid for this work.” [Id.] 23-24 (quoting Stark v. PPM Am., Inc., 354
F.3d 666, 675 (7th Cir. 2004)). In reply, plaintiff contends that his attorneys “work
for a non-profit organization,” meaning that “none of their clients pay for their
services,” and the Laffey Matrix “is an appropriate starting point, after which the
judge is free to exercise discretion in the awarding of appropriate fees.” [284] 8.

       The Court concludes that plaintiff has not established that the proposed hourly
rates are reasonable.

       First, the Seventh Circuit has “expressed some skepticism about applying the
Laffey Matrix outside Washington, D.C[.]” Montanez, 755 F.3d at 554; see also Pickett,
664 F.3d at 650 (observing that district courts to “have considered the Laffey Matrix
have viewed it with differing levels of praise and skepticism”). Accordingly, many
decisions from the Northern District of Illinois have declined to rely on the Laffey
Matrix when deciding on a reasonable hourly rate. See, e.g., Wilbon v. Plovanich, No.
12 C 1132, 2019 WL 417309, at *2 n.3 (N.D. Ill. Feb. 1, 2019) (“Because the Seventh
Circuit has expressed some skepticism about applying the Laffey Matrix outside
Washington, D.C., the Court declines to use it in this case”) (internal quotation marks
and citation omitted); Fields v. City of Chi., Case No. 10 C 1168, 2018 WL 253716, at
*3 (Jan. 1, 2018). Despite the skepticism expressed by the Seventh Circuit, plaintiff
presents no arguments about the merits of the Laffey Matrix or why it is appropriate
for the Court to look primarily–let alone entirely–to the Matrix to set counsel’s rates.
Cf. Gibson v. City of Chi., 873 F. Supp. 2d 975, 984 (N.D. Ill. 2012) (suggesting that
Laffey Matrix should be “only one factor in determining a reasonable rate”).

       Second, the Court’s initial conclusion is that the rates set by the Laffey Matrix
are very high, and the Court’s research has confirmed that to be the case. See Gibson,
873 F. Supp. 2d at 984 (“several courts in this District have noted that the Laffey
Matrix rates are significantly higher than those customarily charged in this District,
and have accordingly given little weight to the Laffey Matrix”); Herrera v. Grand
Sports Arena, LLC, Case No. 17-cv-452, 2018 WL 6511155, at *3 (N.D. Ill. Dec. 11,
2018) (holding that counsel’s proposed rates were reasonable and observing that
“each of the claimed rates are significantly lower than those for similarly experienced
attorneys on the Laffey Matrix”); Estate of Bryant v. Cummens, 2018 WL 5109688, at
*3 n.3 (N.D. Ill. Oct. 16, 2018) (declining to consider Laffey Matrix, which “spits out


                                          15
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 16 of 21 PageID #:33618




a number that is much higher than the rates requested by [attorneys] or
recommended by their colleagues” in affidavits supporting fee petition); Smith v.
Rosebud Farm, Inc., Case No. 11-cv-9147, 2018 WL 4030591, at *5 (N.D. Ill. Aug. 23,
2018) (giving “little weight to the Laffey Matrix, which would set [counsel’s] rate at
$826 per hour based on the fact that he has over 20 years of experience”); Adamik v.
Motyka, No. 12 C 3810, 2018 WL 3574751, at *5 (N.D. Ill. July 25, 2018) (awarding
fee that was nearly twenty-five percent lower than Laffey Matrix’s proposed fee, even
though counsel’s “performance at trial was outstanding, and it evidenced an attorney
of seemingly greater than five years experience”); Angelopoulos v. Keystone
Orthopedic Specialists, S.C., No. 12-cv-5836, 2018 WL 3533250, at *4 (N.D. Ill. July
23, 2018) (noting that rates charged by Jenner and Block were only “87% of the Laffey
Matrix rates”); Martin v. City of Chi., No. 15-cv-4576, 2017 WL 4122738, at *5 (N.D.
Ill. Sept. 18, 2017) (“The rates requested here—$826 per hour for the senior attorney
on the case and $421 dollars per hour for the other attorney—are extremely high”).

       Given the Seventh Circuit’s skepticism of the Laffey Matrix, the Court’s own
skepticism of the Matrix based on the “extremely high” rates it generates, Martin,
2017 WL 4122738, at *5, and plaintiff’s failure to present any argument to support
the proposed rates, the Court concludes that plaintiff has not carried his burden to
demonstrate that the fees are reasonable. The Court must therefore independently
set an appropriate rate. This is a difficult task because plaintiff’s counsel works for a
nonprofit legal organization and “none of their clients pay for their services.” [284] 8.
But case law is clear that “[r]easonable hourly rates are determined by reference to
the prevailing market rates in the relevant community of lawyers, regardless of
whether plaintiff is represented by private or nonprofit counsel.” Moore v. Madigan,
11-03134, 2014 WL 6660387, at *12 (C.D. Ill. Nov. 24, 2014); see also Greene v. Will,
No. 3:09CV510-PPS, 2015 WL 7459997, at *3 (N.D. Ind. Nov. 24, 2015) (“But in this
case, Plaintiffs’ counsel works for a non-profit that provides its clients with pro bono
legal services, and therefore the market rate must be determined by other means.”).

       In cases where an attorney does not bill by the hour–such as under a
contingency-fee arrangement–the Seventh Circuit has advised district courts “to rely
on the next best evidence of an attorney’s market rate, namely evidence of rates
similarly experienced attorneys in the community charge paying clients for similar
work and evidence of fee awards the attorney has received in similar cases.” Pickett,
664 F.3d at 640 (internal quotation marks omitted). The Seventh Circuit has also
expressed “a preference for third party affidavits that attest to the billing rates of
comparable attorneys.” Id. Because plaintiff has submitted no such third-party
affidavits, the Court looks to other cases involving plaintiff’s attorneys and fee awards
in other civil rights litigation in this market.

       In the only recent case the Court could find involving attorney Mills, Holmes
v. Jeffreys, Mills sought an hourly rate of $750. No. 11 CV 2961, 2020 WL 5417129,
at *1-2 (N.D. Ill. Sept. 4, 2020). However, the court did not award Mills any fees in


                                           16
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 17 of 21 PageID #:33619




that case for reasons unrelated to whether $750 was a reasonable rate. The Court did
not find case law addressing fee requests by attorneys Schult, Geraghty, and Blair.
Accordingly, the Court now turns to fee awards in similar cases–i.e., § 1983 litigation.

        In Johansen v. Wexford Health Sources, which involved a jail detainee’s claim
for inadequate medical care under § 1983 and the Fourteenth Amendment, the Court
held that plaintiff’s lead counsel was entitled to recover fees at an hourly rate of $475.
Case No. 15-cv-2376, 2021 WL 1103349, at *4-5 (N.D. Ill. Mar. 23, 2021). Counsel had
been licensed since 1985 and had litigated § 1983 cases for more than thirty years,
but his “prior civil rights experience was more focused on false arrest and excessive
force cases for example than inadequate medical care claims[.]” Id., at *5. Although
the court concluded that counsel’s “lack of specialization in the narrow area of
inadequate medical care for detainees does not render” his “substantial civil rights
litigation experience” irrelevant, the court declined to award counsel his “requested
rate of $600.” Id.

       In Fields, a § 1983 case arising out of a wrongful conviction, the court held that
$550 was a reasonable rate for attorney Jon Loevy, who had more than 25 years’
experience and leads one of the premier Chicago-area law firms concentrating in
plaintiff's § 1983 litigation. 2018 WL 253716, at *3; see also Adamik, 2018 WL
3574751, at *5 (describing Loevy as “well known in this district for having obtained
a number of multi-million dollar jury verdicts in § 1983 cases” and observing that his
hourly rate was between $495 and $505). Despite Loevy’s reputation and expertise,
the Court found that Loevy did not “provide[ ] persuasive evidence supporting the
much higher $750 rate that he requests.” Fields, 2018 WL 253716, at *3.

       And in Adamik, a § 1983 case involving claims of excessive force and failure to
intervene, the court held that $495 was a reasonable hourly rate for attorney Ed
Genson, a “nationally renowned criminal defense attorney” who acted as one of
plaintiff’s attorneys. 2018 WL 3574751, at *3. To support his requested rate of $550
per hour, Genson submitted an affidavit from Jon Loevy stating that Loevy’s own
rate had recently been adjudicated at $495 and $505 per hour. Id. While the court
accepted that Loevy’s affidavit “establish[ed] the current market rate for civil rights
work by a highly-regarded trial lawyer,” it found that Genson had not “attained the
same level of recognition for civil rights work as Loevy” and observed that Genson
“did not examine [the plaintiff] or any of the three defendants, did not put on the
expert witness, and performed none of the three legal arguments.” Id. For that
reason, the court awarded Genson the $495 rate that was at the lower end of Loevy’s
range of rates.

      Guided by these cases, the Court concludes that an appropriate rate for Mills
is $450 per hour. Mills has forty years in practice, is the Executive Director of the
People’s Uptown Law Center, and is an experienced litigator in § 1983 litigation



                                           17
    Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 18 of 21 PageID #:33620




involving prisoner healthcare.5 See Teague v. Miehle, No. 14 C 6950, 2019 WL
1253985, *4 (N.D. Ill. Mar. 19, 2019) (awarding $475 hourly rate for trial attorney
with more than forty years’ experience in protracted § 1983 litigation). At the same
time, plaintiff has not submitted any evidence that would justify awarding Mills fees
at the higher hourly rates closer to those that courts have awarded to Loevy.

      For attorneys Schult and Geraghty, who have been licensed for ten and nine
years, respectively, as stated above the Court was unable to locate any cases
discussing their requested or awarded fees. Nor is there any persuasive evidence in
the record regarding these attorneys’ experience in § 1983 litigation. The Court
therefore concludes that $350 per hour is a reasonable rate. See Favela v. Boyd, Case
No. 15-cv-4028-JES-JEH, 2021 WL 808732, at *3 (C.D. Ill. Mar. 3, 2021) (awarding
$350 hourly rate in § 1983 litigation for attorney in practice for ten years whose rate
had not been established in prior cases).

       For attorney Blair, who has been in practice for two years, the Court was also
unable to locate any cases discussing her requested or awarded fees and the Court
finds that $230 per hour is a reasonable fee. See Baker v. Ghidotti, Case No. 11 C
4197, 2018 WL 1610263, at *2 (N.D. Ill. Apr. 3, 2018) (awarding $230 hourly rate in
§ 1983 case involving false arrest for attorney recently admitted to bar); Teague, 2019
WL 1253985, at *4 ($230 per hour was reasonable rate for newly licensed attorney in
§ 1983 litigation).

       Finally, the Court finds that $125 per hour is a reasonable rate for paralegal
work in this District. See Teague, 2019 WL 1253985, at *5 ($125 per hour for
paralegal work in § 1983 case); Williamson v. Ortiz, Case No. 14-cv-6397, 2019 WL
3555370, at *2 (N.D. Ill. July 31, 2019) ($100 per hour for paralegal work in excessive-
force claim in § 1983 litigation).

                                   3. Hours Worked

        “[T]he fee applicant bears the burden of establishing entitlement to an award
and documenting the appropriate hours expended.” Favela, 2021 WL 808732, at *6.
A district court should “exclude from th[e] initial fee calculation hours that were not
‘reasonably expended’” on the litigation. Hensley v. Eckerhart, 461 U.S. 424, 434
(1983). The Court has “broad discretion to strike vague and unjustified billing entries
‘or (in recognition of the impracticalities of requiring courts to do an item-by-item
accounting) reduce the proposed fee by a reasonable percentage.’” Favela, 2021 WL
808732, at *6 (quoting Harper v. City of Chi. Heights, 223 F.3d 593, 605 (7th Cir.
2000)). A “district court [is] not obligated to conduct a line-by-line review of the bills


5 The Court bases this observation on counsels’ representation that Mills is one of the
attorneys who represents represent classes of inmates in the Rasho and Lippert litigation
against IDOC and Wexford and a Westlaw search for Mills’s appearances in § 1983 cases.

                                           18
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 19 of 21 PageID #:33621




to assess the charges for reasonableness.” Rexam Beverage Can Co. v. Bolger, 620
F.3d 718, 738 (7th Cir. 2010).

        Plaintiff seeks fees for 89.7 hours of attorney time and 12.5 hours of paralegal
time. [261-9] 5-7. Wexford challenges the number of hours on two grounds. First,
Wexford maintains that it was unreasonable for counsel to spend so much time
reviewing the ESI document production because counsel should have “immediately
recognized [the] purported deficiencies” in Wexford’s ESI production.” [273] 21. This
is so, Wexford maintains, given counsel’s representation that “they regularly receive
unredacted .excel documents in [the] Rasho” litigation, where counsel represents the
plaintiff class, and thus should have known that receiving the ESI in PDF format was
problematic. [Id.]. Second, Wexford contends that counsel’s time entries “are so
woefully deficient that the Court would have no way of determining if the time billed
was reasonable, or reasonably related to the Motion filed[.]” [273] 22. In support,
Wexford argues that the entries lack accompanying dates and “specificity as to the
actual tasks performed.” [Id.]. Plaintiff replies that, because the production was “not
initially labeled or organized in any way,” his attorneys “had to review the documents
in order to determine they were non-responsive to develop the issue in good faith.”
[284] 6. Thereafter, when plaintiff sought additional clarification about what some of
the information in the production was, Wexford referred counsel to the PDF
bookmarks. [Id.] 6-7. Plaintiff reported his concern that these bookmarks were
“meaningless,” but defense counsel responded that “the documents speak for
themselves as produced.” [Id.] 7 (internal quotation marks omitted).

        The Court rejects Wexford’s argument that, broadly speaking, plaintiff’s
counsel failed to reasonably mitigate their time. The Court agrees with plaintiff that
the only way counsel could develop this issue and have a good-faith basis to challenge
the ESI production was to review the produced documents. Counsel then took
appropriate steps by communicating with Wexford about the content and
organization of the production, but Wexford’s initial responses did not meaningfully
facilitate plaintiff’s counsel’s review. Wexford did not, moreover, produce a
supplemental response linking the PDF binders to plaintiff’s RFPs until December
17, 2020, more than two months after Wexford’s initial ESI production. [261] 6.
Thereafter, plaintiff’s counsel reviewed only “the documents defense counsel
indicated were responsive,” and plaintiff’s counsel likewise did not review additional
documents produced by Wexford for which Wexford did not provide a supplemental
response linking the documents to plaintiff’s RFPs. [284] 7. Nothing in this course of
events persuades the Court that plaintiff’s counsel failed to appropriately mitigate
their time.

       That said, the Court agrees with Wexford that plaintiff’s billing records do not
establish that all of the requested hours represent reasonable work expended on the
present discovery dispute. A major problem with the entries is that counsel do not
identify the dates on which they performed the work at issue; as a result, the Court


                                          19
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 20 of 21 PageID #:33622




is unable to link the entries–many of which are quite vague–to the specific steps in
the discovery dispute pending before the Court and determine whether the time was
reasonably spent on the case. Equally problematic is the vagueness and lack of
specificity in a great deal of the entries. For example, attorney Geraghty submitted
time entries for “drafting motions to compel discovery/sanctions,” but the entry does
not specify how much time was spent on the motion for sanctions and the motion to
compel. [261-9]. This is problematic because the Court previously ruled that plaintiff’s
motion to compel was filed prematurely [286], so plaintiff cannot recover any fees
incurred in connection with that motion. Similarly, a number of Geraghty’s (and
Mills’s) entries concern their work during the Local Rule 37.2 meet-and-confer
process. [261-9] 6-7. But the Court’s review of the parties’ Local Rule 37.2
correspondence demonstrates that the ESI issue was not the only issue discussed by
the parties during the meet-and-confers. See [261-1] 7-8 (disputes over improper
designation of materials as confidential and incomplete responses to plaintiff’s RFPs);
[261-2] 3 (same); [261-3] 3 (same). Again, no effort is made in the billing entries to
apportion time between the ESI issue for which plaintiff can recover attorney fees
and the other discovery issues for which fees are not warranted. Finally, there are
many billing entries that refer to subjects or topics that are not clearly tied to the
present discovery dispute: “prison team meeting- Haywood,” “emails re. discovery,”
“creating shared doc and emailing paralegals re wexford discovery,” “discovery review
and emails,” “emails with OC re discovery,” “follow up re discovery,” and “emails w/
NS and BR re: Haywood.” See [261-9] 6-7.

        For these reasons, the Court finds that plaintiff’s billing records do not
establish that all the attorney time claimed by plaintiff represents hours reasonably
expended on the case. At the same time, it is apparent to the Court that substantial
work was necessary to review and organize Wexford’s voluminous ESI production,
adequately develop the deficiencies in the production stemming from Wexford’s
improper redaction of the ESI for purposes of the Rule 37.2 meet-and-confer process,
and brief what turned out to be a successful motion for sanctions. The Court therefore
exercises its discretion to “reduce the proposed fee by a reasonable percentage,” which
the Court finds to be a 25% reduction of hours worked. Favela, 2021 WL 808732, at
*6. However, the Court has reviewed the entries for paralegal work–to which Wexford
has not objected–and finds them reasonable and appropriate in their entirety.
Accordingly, the Court finds that the total amount of fees to which plaintiff is entitled
is as follows:

   •   Mills: $450/hour for 4.35 hours = $1,957.50
   •   Schult: $350/hour for 1.73 hours = $605.50
   •   Geraghty: $350/hour for 59.25 hours = $20,737.50
   •   Blair: $230/hour for 1.95 hours = $448.50
   •   Paralegals: $125/hour for 12.5 hours = $1,562.50
   •   Total fee award: $25,311.50



                                           20
 Case: 1:16-cv-03566 Document #: 309 Filed: 06/03/21 Page 21 of 21 PageID #:33623




                                    Conclusion

       Plaintiff’s motion for sanctions [261] is granted as provided herein. Within ten
days of the date of this order, Wexford shall produce to plaintiff the spreadsheets at
issue in their native Excel format. Plaintiff is awarded $25,311.50 in attorney’s fees
and costs.


                                        _____________________________________
                                        HEATHER K. McSHAIN
                                        United States Magistrate Judge

DATE: June 3, 2021




                                          21
